Scott, Judge,
delivered the opinion of the court.
There is nothing in the objection to the decree that the court failed to find the plaintiff to be the injured and innocent party, as the statute only makes that necessary when the proceeding is ex parte. As both parties appeared to the suit, the provision of the statute to which reference has been made is not applicable.
We do not see the point of the objection to that part of the decree allowing alimony. All that portion of the decree which relates to the subject of alimony, is subject to the future control of the court. In the allowance of alimony the court is not restricted to the income of the husband. There is nothing in the law which restricts the allowance of alimony to a portion of the husband’s income. Such a principle, in many instances, would deprive the wife of alimony. When there is an income it may furnish a guide to the discretion in ascertaining the amount of alimony to be allowed to the wife.
As to the authority granted to the clerk to issue execution for the instalments as they become due, we see no objection to it, as the instalments are payable quarterly, and the court sits but semi-annually. We do not see how otherwise the payment of the alimony could be enforced. It is in the *237power of the party to avoid all inconvenience by prompt payment of the instalments as they become due. Moreover, the court can control its process. If it should not be in session, yet, under the general execution law, the judge in vacation may control an execution irregularly or improperly issued. The court also may make such alterations in the decree relating to alimony as may be proper. If, in the execution of the order touching alimony, any thing harsh or oppressive to the husband occurs, the court has authority and it would be its duty to remove the cause of it by an amendment of the order. The other judges concurring, the judgment will be affirmed.